                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN


In re:                                                                 §      Case No. 09-76508-TJT
                                                                       §
RICHARD WILLIAM MACMARTIN                                              §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 11/29/2009. The
        undersigned trustee was appointed on 11/29/2009.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $77,907.71

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $34,892.11
                          Bank service fees                                                                                         $2,788.37
                          Other Payments to creditors                                                                                   $0.00
                          Non-estate funds paid to 3rd Parties                                                                          $0.00
                          Exemptions paid to the debtor                                                                             $6,613.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                            $33,614.23

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)

         09-76508-tjt            Doc 83          Filed 03/06/20              Entered 03/06/20 06:50:40                         Page 1 of 29
     6. The deadline for filing non-governmental claims in this case was 05/19/2010 and the deadline
        for filing government claims was 05/19/2010. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $6,814.74. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

       The trustee has received $4,426.53 as interim compensation and now requests the sum of
$2,388.21, for a total compensation of $6,814.742. In addition, the trustee received reimbursement for
reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $75.00, for total expenses of $75.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 03/05/2020                                                         By:       /s/ Wendy Turner Lewis
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)

        09-76508-tjt             Doc 83          Filed 03/06/20              Entered 03/06/20 06:50:40                         Page 2 of 29
                                                                                                                                               Page No:      1
                                                                         FORM 1
                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                       Exhibit A
                                                              ASSET CASES
Case No.:                     09-76508-TJT                                                     Trustee Name:                                Wendy Turner Lewis
Case Name:                    MACMARTIN, RICHARD WILLIAM                                       Date Filed (f) or Converted (c):             11/29/2009 (f)
For the Period Ending:        3/5/2020                                                         §341(a) Meeting Date:                        01/07/2010
                                                                                               Claims Bar Date:                             05/19/2010

                         1                             2                      3                         4                          5                         6

                 Asset Description                   Petition/        Estimated Net Value            Property               Sales/Funds               Asset Fully
                  (Scheduled and                   Unscheduled       (Value Determined by            Abandoned             Received by the         Administered (FA) /
             Unscheduled (u) Property)                Value                 Trustee,           OA =§ 554(a) abandon.           Estate                Gross Value of
                                                                    Less Liens, Exemptions,                                                         Remaining Assets
                                                                       and Other Costs)

 Ref. #
1       Huntington Bank                                     $1.00                      $0.00                                              $0.00                     FA
2       Charter One                                         $0.00                      $0.00                                              $0.00                     FA
3       CSB Bank Ken's Oil XXX4136                          $1.00                      $0.00                                              $0.00                     FA
4       Location: 35291 Monroe,                       $2,000.00                        $0.00                                              $0.00                     FA
        Richmond MI


        Debtor's schedules only state
        the location of the personal
        property but the description is
        actually "Household goods and
        furnishings, including audio,
        video, and computer
        equipment."
5       Location: 35291 Monroe,                         $100.00                        $0.00                                              $0.00                     FA
        Richmond MI


        Debtor's schedules only state
        the location of the personal
        property but the description is
        actually "Wearing Apparel"
6       American General Life                               $1.00                      $0.00                                              $0.00                     FA
        Insurance
7       Jackson Individual Retirement                 $4,191.00                        $0.00                                              $0.00                     FA
        Annuity
8       220.29 butA/R from Ken's Oil                 $40,000.00                   $75,157.87                                       $75,157.87                       FA
        $123402.75 gross excluding
        bank
Asset Notes:    Collecting settlement installments P/O 03/23/10 (TL Trucking, Inc./Ray & Terri Houston). (PAID IN FULL IN THE AMOUNT OF
                $65,000.00 PER COMPROMISE P/O 12/11/19);
                Collecting settlement installments P/O 10/27/10. Total due: $2,542.07 (7 Star Logistics, LLC). (PAID IN FULL);
                Collecting settlement installments P/O 11/09/10. Total due: $7,031.00 (MCT Transport, Inc.). (PAID IN FULL).
                Manchik Excavating, Inc. - A/R $584.80 (PAID IN FULL)
9       GMC pick up truck 2002                            $500.00                    $1,373.48                                  $1,373.48                           FA
        seized by Marathon Oil 10/0
10      Ford Delivery truck 1995                      $9,500.00                    $1,373.48                                           $1,373.48                    FA
        180000 miles seized by Ma
11      cash register, copier Location:                 $100.00                        $0.00                                              $0.00                     FA
        35291 Monroe, Rich
12      2 desks                                            $50.00                      $0.00                                              $0.00                     FA
13      800 gallons of propane gas                    $1,600.00                        $0.00                                              $0.00                     FA
        35676 Park Street, Rich
14      Post-Petition Interest Deposits      (u)      Unknown                          $0.00                                              $2.88                     FA
15     2009 FIT REFUND TO BE               (u)     $4,586.00                           $0.00                                              $0.00                     FA
       RECEIVED
Asset Notes:    Asset and exemption added per Amendment filed 03/16/18
                    09-76508-tjt          Doc 83        Filed 03/06/20            Entered 03/06/20 06:50:40                       Page 3 of 29
                                                                                                                                         Page No:     2
                                                                     FORM 1
                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                 Exhibit A
                                                             ASSET CASES
Case No.:                    09-76508-TJT                                                  Trustee Name:                             Wendy Turner Lewis
Case Name:                   MACMARTIN, RICHARD WILLIAM                                    Date Filed (f) or Converted (c):          11/29/2009 (f)
For the Period Ending:       3/5/2020                                                      §341(a) Meeting Date:                     01/07/2010
                                                                                           Claims Bar Date:                          05/19/2010

                         1                          2                     3                         4                          5                      6

                 Asset Description                Petition/       Estimated Net Value            Property               Sales/Funds            Asset Fully
                  (Scheduled and                Unscheduled      (Value Determined by            Abandoned             Received by the      Administered (FA) /
             Unscheduled (u) Property)             Value                Trustee,           OA =§ 554(a) abandon.           Estate             Gross Value of
                                                                Less Liens, Exemptions,                                                      Remaining Assets
                                                                   and Other Costs)

TOTALS (Excluding unknown value)                                                                                                 Gross Value of Remaining Assets
                                                  $62,630.00                  $77,904.83                                       $77,907.71                 $0.00




    Major Activities affecting case closing:
     12/11/2019      ORDER TO COMPROMISE ENTERED;
     11/15/2019      TRUSTEE'S MOTION TO APPROVE COMPROMISE FILED;
     10/16/2019      SETTLEMENT TO CONCLUDE THIS MATTER IS PENDING. BALANCE DUE: $8,700.00. TRUSTEE HAS REQUESTED
                     $5,700.00;
     10/01/2019      CONTINUATION OF MONTHLY PAYMENTS ON ACCOUNT RECEIVABLE P/O 03/23/10;
     06/15/2019      CONTINUATION OF MONTHLY PAYMENTS ON ACCOUNT RECEIVABLE P/O 03/23/10;
     06/23/2018      CONTINUATION OF MONTHLY PAYMENTS ON ACCOUNT RECEIVABLE P/O 03/23/10;
     06/28/2017      ADDITIONAL TIME IS NEEDED TO COLLECT ON THE ACCOUNTS RECIEVABLE INSTALLMENTS P/O 3/23/10
     12/15/2016      ADDITIONAL TIME IS NEEDED TO COLLECT ON THE ACCOUNTS RECIEVABLE INSTALLMENTS P/O 3/23/10
     04/19/2016      ADDITIONAL TIME IS NEEDED FOR CONTINUED COLLECTION OF ACCOUNTS RECEIVABLES P/O 3/23/10 TO
                     COLLECT ON THE INSTALLMENTS
     12/30/2015      ADDITIONAL TIME IS NEEDED FOR CONTINUED COLLECTION OF ACCOUNTS RECEIVABLES P/O 3/23/10 TO
                     COLLECT ON THE INSTALLMENTS


Initial Projected Date Of Final Report (TFR):      01/31/2012                                                /s/ WENDY TURNER LEWIS
Current Projected Date Of Final Report (TFR):      05/25/2020                                                WENDY TURNER LEWIS
                                                                                                             Chapter 7 Bankruptcy Trustee
                                                                                                             444 West Willis, Suite 101
                                                                                                             Detroit, Michigan 48201
                                                                                                             313.832.5555
                                                                                                             wtlewis@ameritech.net




                    09-76508-tjt         Doc 83      Filed 03/06/20           Entered 03/06/20 06:50:40                       Page 4 of 29
                                                                                                                                                 Page No: 1
                                                                     FORM 2                                                                  Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                       Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                        Bank Name:                               Bank of Texas
Primary Taxpayer ID #:            **-***4034                                                         Checking Acct #:                        ******0435
Co-Debtor Taxpayer ID #:                                                                             Account Title:                          DDA
For Period Beginning:             11/29/2009                                                         Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                3/5/2020                                                           Separate bond (if applicable):

       1                2                      3                                 4                                      5                6                    7

   Transaction       Check /             Paid to/                  Description of Transaction        Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                 Tran Code           $                $


02/25/2013                     Bank of Kansas City        Transfer Funds                            9999-000          $15,820.59                          $15,820.59
03/05/2013            (8)      Houston's Tack & Feed      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $16,570.59
                                                          03/23/10
03/14/2013                     Bank of Texas              Account Analysis Fee                      2600-000                                 $3.29        $16,567.30
03/20/2013            (8)      Houston's Tack & Feed      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $17,317.30
                                                          03/23/10
04/12/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $26.93           $17,290.37
04/30/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $27.01           $17,263.36
05/13/2013            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $18,013.36
                                                          03/23/10
05/31/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $28.47           $17,984.89
06/05/2013            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $18,734.89
                                                          03/23/10
06/24/2013            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $19,484.89
                                                          03/23/10
06/28/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $28.29           $19,456.60
07/31/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $30.18           $19,426.42
08/16/2013            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $20,176.42
                                                          03/23/10
08/30/2013            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $20,926.42
                                                          03/23/10
08/30/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $30.17           $20,896.25
09/18/2013            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $21,646.25
                                                          03/23/10
09/30/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $30.43           $21,615.82
10/15/2013            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000            ($750.00)                         $20,865.82
                                                          03/23/10
                                                          CHECK RETURNED - INSUFFICIENT
                                                          FUNDS
                                                          DEPOSIT OF 08/30/13
10/15/2013            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000            ($750.00)                         $20,115.82
                                                          03/23/10
                                                          CHECK RETURNED - INSUFFICIENT
                                                          FUNDS
                                                          DEPOSIT OF 09/18/13
10/31/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $32.46           $20,083.36
11/04/2013            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $20,833.36
                                                          03/23/10
11/29/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $32.29           $20,801.07
12/17/2013            (8)      Ray D Houston              ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $21,551.07
                                                          03/23/10
12/30/2013           5001      INSURANCE PARTNERS         Blanket bond premium invoice # 89566      2300-000                             $22.16           $21,528.91
                               AGENCY, INC.
                     09-76508-tjt          Doc 83       Filed 03/06/20               Entered 03/06/20 06:50:40     Page 5 of
                                                                                                             $21,820.59
                                                                                                                             29
                                                                                                                          $291.68
                                                                                                 SUBTOTALS
                                                                                                                                                 Page No: 2
                                                                     FORM 2                                                                  Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                       Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                        Bank Name:                               Bank of Texas
Primary Taxpayer ID #:            **-***4034                                                         Checking Acct #:                        ******0435
Co-Debtor Taxpayer ID #:                                                                             Account Title:                          DDA
For Period Beginning:             11/29/2009                                                         Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                3/5/2020                                                           Separate bond (if applicable):

       1                2                      3                                 4                                      5                6                    7

   Transaction       Check /             Paid to/                  Description of Transaction        Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                 Tran Code           $                $


12/31/2013                     Bank of Texas              Account Analysis Fee                      2600-000                             $33.66           $21,495.25
01/03/2014            (8)      Ray D Houston              ACCOUNT RECEIVABLE P/O                    1121-000            ($750.00)                         $20,745.25
                                                          03/23/10
01/08/2014            (8)      Ray Houston                ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $21,495.25
                                                          03/23/10
01/10/2014            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $22,245.25
                                                          03/23/10
01/31/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $34.25           $22,211.00
02/06/2014            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000            ($750.00)                         $21,461.00
                                                          03/23/10
02/06/2014            (8)      Ray D Houston              ACCOUNT RECEIVABLE P/O                    1121-000           $1,500.00                          $22,961.00
                                                          03/23/10
02/28/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $32.59           $22,928.41
03/21/2014            (8)      Roy Houston and Terri      ACCOUNT RECEIVABLE P/O                    1121-000           $1,500.00                          $24,428.41
                               Houston                    03/23/10
03/31/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $37.45           $24,390.96
04/22/2014            (8)      Roy and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $25,140.96
                                                          03/23/10
04/30/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $38.20           $25,102.76
05/30/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $40.50           $25,062.26
06/09/2014            (8)      Ray Houston and Terri      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $25,812.26
                               Houston                    03/23/10
06/30/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $39.82           $25,772.44
07/31/2014            (8)      Ray Houston and Terri      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $26,522.44
                               Houston                    03/23/10
07/31/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $41.58           $26,480.86
08/07/2014            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $27,230.86
                                                          03/23/10
08/27/2014            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $27,980.86
                                                          03/23/10
08/29/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $43.26           $27,937.60
09/30/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $43.50           $27,894.10
10/07/2014            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $28,644.10
                                                          03/23/10
10/31/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $45.70           $28,598.40
11/21/2014            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $29,348.40
                                                          03/23/10
11/28/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $44.84           $29,303.56
12/17/2014           5002      INSURANCE PARTNERS         Bond Payment                              2300-000                             $48.77           $29,254.79
                               AGENCY, INC.
12/31/2014                     Bank of Texas              Account Analysis Fee                      2600-000                             $47.26           $29,207.53
01/08/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                          $29,957.53
                                                          03/23/10
                     09-76508-tjt            Doc 83     Filed 03/06/20               Entered 03/06/20 06:50:40$9,000.00
                                                                                                                   Page 6 of 29
                                                                                                                          $571.38
                                                                                                 SUBTOTALS
                                                                                                                                                Page No: 3
                                                                     FORM 2                                                                 Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                       Trustee Name:                          Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                        Bank Name:                              Bank of Texas
Primary Taxpayer ID #:            **-***4034                                                         Checking Acct #:                       ******0435
Co-Debtor Taxpayer ID #:                                                                             Account Title:                         DDA
For Period Beginning:             11/29/2009                                                         Blanket bond (per case limit):         $2,000,000.00
For Period Ending:                3/5/2020                                                           Separate bond (if applicable):

       1                2                      3                                 4                                      5               6                    7

   Transaction       Check /             Paid to/                  Description of Transaction        Uniform          Deposit      Disbursement         Balance
      Date            Ref. #          Received From                                                 Tran Code           $               $


01/30/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $47.90           $29,909.63
02/26/2015            (8)      Ray Houston                ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $30,659.63
                                                          03/23/10
02/27/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $43.59           $30,616.04
03/31/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $49.24           $30,566.80
04/15/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $31,316.80
                                                          03/23/10
04/28/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $32,066.80
                                                          03/23/10
04/30/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $48.15           $32,018.65
05/29/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $51.54           $31,967.11
06/05/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $32,717.11
                                                          03/23/10
06/30/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $50.73           $32,666.38
07/02/2015            (8)      Ray & Terri Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $33,416.38
                                                          03/23/10
07/31/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $53.68           $33,362.70
08/24/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $34,112.70
                                                          03/23/10
08/31/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $54.02           $34,058.68
09/30/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $53.18           $34,005.50
10/16/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $34,755.50
                                                          03/23/10
10/30/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $55.29           $34,700.21
11/30/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $35,450.21
                                                          03/23/10
11/30/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $54.18           $35,396.03
12/28/2015            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $36,146.03
                                                          03/23/10
12/28/2015           5003      INSURANCE PARTNERS         Bond Payment                              2300-000                            $20.33           $36,125.70
                               AGENCY, INC.
12/31/2015                     Bank of Texas              Account Analysis Fee                      2600-000                            $57.06           $36,068.64
01/29/2016                     Bank of Texas              Account Analysis Fee                      2600-000                            $58.03           $36,010.61
02/29/2016            (8)      Terri & ray Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $36,760.61
                                                          03/23/10
02/29/2016                     Bank of Texas              Account Analysis Fee                      2600-000                            $54.21           $36,706.40
03/31/2016                     Bank of Texas              Account Analysis Fee                      2600-000                            $58.98           $36,647.42
04/05/2016            (8)      Terri & Ray Houston        ACCOUNT RECEIVABLE P/O                    1121-000             $750.00                         $37,397.42
                                                          03/23/10
04/29/2016                     Bank of Texas              Account Analysis Fee                      2600-000                            $57.95           $37,339.47
05/31/2016                     Bank of Texas              Account Analysis Fee                      2600-000                            $60.09           $37,279.38


                     09-76508-tjt            Doc 83     Filed 03/06/20               Entered 03/06/20 06:50:40$8,250.00
                                                                                                                   Page 7 of 29
                                                                                                                          $928.15
                                                                                                 SUBTOTALS
                                                                                                                                                     Page No: 4
                                                                       FORM 2                                                                    Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                          Trustee Name:                            Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                           Bank Name:                                Bank of Texas
Primary Taxpayer ID #:            **-***4034                                                            Checking Acct #:                         ******0435
Co-Debtor Taxpayer ID #:                                                                                Account Title:                           DDA
For Period Beginning:              11/29/2009                                                           Blanket bond (per case limit):           $2,000,000.00
For Period Ending:                 3/5/2020                                                             Separate bond (if applicable):

       1                2                      3                                  4                                        5                 6                    7

   Transaction       Check /             Paid to/                    Description of Transaction         Uniform          Deposit      Disbursement           Balance
      Date            Ref. #          Received From                                                    Tran Code           $               $


06/10/2016            (8)      Terri Houston               ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $38,029.38
                                                           03/23/10
06/30/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $58.67          $37,970.71
07/01/2016            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $38,720.71
                                                           03/23/10
07/29/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $62.07          $38,658.64
08/31/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $62.21          $38,596.43
08/31/2016           5004      MICHIGAN                    payment in full for claim no. 7 P/O         2820-000                             $219.43           $38,377.00
                               DEPARTMENT OF               8/29/16
08/31/2016           5005      Internal Revenue Service    Chapter 7 Administrative Expenses P/O       2810-003                          $25,354.04           $13,022.96
                                                           08/29/16.
                                                           STOP PAYMENT ISSUED 11/16/20
09/06/2016           5006      Wendy Turner Lewis          Payment for Trustee Fees for First          2100-000                            $4,426.53             $8,596.43
                                                           Interim P/O 9/2/16
09/16/2016            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                              $9,346.43
                                                           03/23/10
09/30/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $55.17             $9,291.26
10/31/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $55.75             $9,235.51
11/04/2016            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                              $9,985.51
                                                           03/23/10
11/16/2016           5005      STOP PAYMENT:               Payment in full claim no. 6 P/O 8/29/16     2690-724                          ($25,354.04)         $35,339.55
                               Internal Revenue Service    -wrong address
11/16/2016           5007      Internal Revenue Service    Chapter 7 Admin Expense P/O 8/29/16         2810-000                          $25,354.04              $9,985.51
11/30/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $54.71             $9,930.80
12/30/2016                     Bank of Texas               Account Analysis Fee                        2600-000                               $42.30             $9,888.50
01/25/2017            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $10,638.50
                                                           03/23/10
01/31/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $16.02          $10,622.48
02/16/2017            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $11,372.48
                                                           03/23/10
02/28/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $15.71          $11,356.77
03/31/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $18.32          $11,338.45
04/10/2017            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $12,088.45
                                                           03/23/10
04/28/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $18.40          $12,070.05
05/18/2017            (8)      Ray and Terri Houston       ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $12,820.05
                                                           03/23/10
05/31/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $19.74          $12,800.31
06/21/2017            (8)      Ray andTerri Houston        ACCOUNT RECEIVABLE P/O                      1121-000             $750.00                           $13,550.31
                                                           03/23/10
06/30/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $20.13          $13,530.18
07/31/2017                     Bank of Texas               Account Analysis Fee                        2600-000                               $21.83          $13,508.35

                     09-76508-tjt           Doc 83        Filed 03/06/20              Entered 03/06/20 06:50:40$6,750.00
                                                                                                                    Page 8 of 29
                                                                                                                         $30,521.03
                                                                                                     SUBTOTALS
                                                                                                                                                        Page No: 5
                                                                        FORM 2                                                                      Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                              Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                                Bank Name:                              Bank of Texas
Primary Taxpayer ID #:            **-***4034                                                                Checking Acct #:                        ******0435
Co-Debtor Taxpayer ID #:                                                                                    Account Title:                          DDA
For Period Beginning:             11/29/2009                                                                Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                3/5/2020                                                                  Separate bond (if applicable):

       1                2                      3                                  4                                            5                6                    7

   Transaction       Check /             Paid to/                     Description of Transaction            Uniform          Deposit      Disbursement           Balance
      Date            Ref. #          Received From                                                        Tran Code           $               $


08/02/2017            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                           1121-000             $750.00                           $14,258.35
                                                          03/23/10
08/23/2017            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                           1121-000             $750.00                           $15,008.35
                                                          03/23/10
08/31/2017                     Bank of Texas              Account Analysis Fee                             2600-000                             $22.72            $14,985.63
09/27/2017                     Green Bank                 Transfer Funds                                   9999-000                          $14,985.63                  $0.00

                                                                 TOTALS:                                                     $47,320.59      $47,320.59                  $0.00
                                                                     Less: Bank transfers/CDs                                $15,820.59      $14,985.63
                                                                 Subtotal                                                    $31,500.00      $32,334.96
                                                                     Less: Payments to debtors                                    $0.00           $0.00
                                                                 Net                                                         $31,500.00      $32,334.96


  For the period of 11/29/2009 to 3/5/2020                                            For the entire history of the account between 02/25/2013 to 3/5/2020

  Total Compensable Receipts:                            $31,500.00                   Total Compensable Receipts:                                   $31,500.00
  Total Non-Compensable Receipts:                             $0.00                   Total Non-Compensable Receipts:                                    $0.00
  Total Comp/Non Comp Receipts:                          $31,500.00                   Total Comp/Non Comp Receipts:                                 $31,500.00
  Total Internal/Transfer Receipts:                      $15,820.59                   Total Internal/Transfer Receipts:                             $15,820.59


  Total Compensable Disbursements:                       $32,334.96                   Total Compensable Disbursements:                              $32,334.96
  Total Non-Compensable Disbursements:                        $0.00                   Total Non-Compensable Disbursements:                               $0.00
  Total Comp/Non Comp Disbursements:                     $32,334.96                   Total Comp/Non Comp Disbursements:                            $32,334.96
  Total Internal/Transfer Disbursements:                 $14,985.63                   Total Internal/Transfer Disbursements:                        $14,985.63




                     09-76508-tjt            Doc 83     Filed 03/06/20                Entered 03/06/20 06:50:40                    Page 9 of 29
                                                                                                                                                   Page No: 6
                                                                      FORM 2                                                                   Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                        Trustee Name:                            Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                         Bank Name:                                Bank of Kansas City
Primary Taxpayer ID #:            **-***4034                                                          Checking Acct #:                         ******4708
Co-Debtor Taxpayer ID #:                                                                              Account Title:                           Checking
For Period Beginning:              11/29/2009                                                         Blanket bond (per case limit):           $2,000,000.00
For Period Ending:                 3/5/2020                                                           Separate bond (if applicable):

       1                2                      3                                4                                        5                 6                    7

   Transaction       Check /             Paid to/                   Description of Transaction        Uniform          Deposit        Disbursement         Balance
      Date            Ref. #          Received From                                                  Tran Code           $                 $


10/26/2012                     Transfer from Acct #       Transfer of Funds                          9999-000          $15,029.05                           $15,029.05
                               xxxxxx
11/01/2012            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $15,129.05
                                                          10/27/10
11/01/2012            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $15,229.05
                                                          10/27/10
11/15/2012                     Bank of Kansas City        Bank Service Fee under 11 U.S.C. §         2600-000                                  $1.66        $15,227.39
                                                          330(a)(1)(B), 503(b)(1), and 507(a)(2)
11/30/2012            (8)      HOUSTON'S TACK &           ACCOUNT RECEIVABLE P/O                     1121-000             $750.00                           $15,977.39
                               FEED                       03/23/10
12/12/2012            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $16,077.39
                                                          10/27/10
12/14/2012                     Bank of Kansas City        Bank Service Fee under 11 U.S.C. §         2600-000                              $16.84           $16,060.55
                                                          330(a)(1)(B), 503(b)(1), and 507(a)(2)
12/19/2012            (8)      HOUSTON'S TACK &           ACCOUNT RECEIVABLE P/O                     1121-000             $750.00                           $16,810.55
                               FEED                       03/23/10
01/09/2013            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000                $42.07                         $16,852.62
                                                          10/27/10
01/16/2013                     Bank of Kansas City        Bank Service Fee under 11 U.S.C. §         2600-000                              $18.49           $16,834.13
                                                          330(a)(1)(B), 503(b)(1), and 507(a)(2)
01/24/2013            (8)      HOUSTON'S TACK &           ACCOUNT RECEIVABLE P/O                     1121-000             $750.00                           $17,584.13
                               FEED                       03/23/10
02/14/2013                     Bank of Kansas City        Bank Service Fee under 11 U.S.C. §         2600-000                              $19.44           $17,564.69
                                                          330(a)(1)(B), 503(b)(1), and 507(a)(2)
02/14/2013           1001      STEINBERG SHAPIRO &        COUNSEL FOR TRUSTEE FEES P/O               3210-000                            $1,729.00          $15,835.69
                               CLARK                      2/13/13
02/14/2013           1002      STEINBERG SHAPIRO &        COUNSEL FOR TRUSTEE EXPENSES               3220-000                              $15.10           $15,820.59
                               CLARK                      P/O 2/13/13
02/25/2013                     Bank of Texas              Transfer Funds                             9999-000                           $15,820.59                  $0.00




                 09-76508-tjt              Doc 83       Filed 03/06/20              Entered 03/06/20 06:50:40    Page 10
                                                                                                            $17,621.12
                                                                                                                           of 29
                                                                                                                       $17,621.12
                                                                                                   SUBTOTALS
                                                                                                                                                      Page No: 7
                                                                     FORM 2                                                                       Exhibit B
                                                CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         09-76508-TJT                                                             Trustee Name:                           Wendy Turner Lewis
Case Name:                       MACMARTIN, RICHARD WILLIAM                                               Bank Name:                              Bank of Kansas City
Primary Taxpayer ID #:           **-***4034                                                               Checking Acct #:                        ******4708
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                          Checking
For Period Beginning:            11/29/2009                                                               Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               3/5/2020                                                                 Separate bond (if applicable):

      1                 2                   3                                  4                                             5                6                    7

  Transaction        Check /            Paid to/                   Description of Transaction             Uniform          Deposit      Disbursement           Balance
     Date             Ref. #         Received From                                                       Tran Code           $               $


                                                              TOTALS:                                                      $17,621.12      $17,621.12                  $0.00
                                                                  Less: Bank transfers/CDs                                 $15,029.05      $15,820.59
                                                              Subtotal                                                      $2,592.07       $1,800.53
                                                                  Less: Payments to debtors                                     $0.00           $0.00
                                                              Net                                                           $2,592.07       $1,800.53


 For the period of 11/29/2009 to 3/5/2020                                           For the entire history of the account between 01/01/1900 to 3/5/2020

 Total Compensable Receipts:                           $2,592.07                    Total Compensable Receipts:                                    $2,592.07
 Total Non-Compensable Receipts:                           $0.00                    Total Non-Compensable Receipts:                                    $0.00
 Total Comp/Non Comp Receipts:                         $2,592.07                    Total Comp/Non Comp Receipts:                                  $2,592.07
 Total Internal/Transfer Receipts:                    $15,029.05                    Total Internal/Transfer Receipts:                             $15,029.05


 Total Compensable Disbursements:                      $1,800.53                    Total Compensable Disbursements:                               $1,800.53
 Total Non-Compensable Disbursements:                      $0.00                    Total Non-Compensable Disbursements:                               $0.00
 Total Comp/Non Comp Disbursements:                    $1,800.53                    Total Comp/Non Comp Disbursements:                             $1,800.53
 Total Internal/Transfer Disbursements:               $15,820.59                    Total Internal/Transfer Disbursements:                        $15,820.59




                  09-76508-tjt            Doc 83     Filed 03/06/20                Entered 03/06/20 06:50:40                     Page 11 of 29
                                                                                                                                                   Page No: 8
                                                                    FORM 2                                                                     Exhibit B
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                         Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                          Bank Name:                               Bank of America
Primary Taxpayer ID #:            **-***4034                                                           Checking Acct #:                        ******6233
Co-Debtor Taxpayer ID #:                                                                               Account Title:                          Money Market -
                                                                                                                                               Interest Bearing
For Period Beginning:              11/29/2009                                                          Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                 3/5/2020                                                            Separate bond (if applicable):

       1                2                    3                                4                                           5                6                    7

   Transaction       Check /             Paid to/                Description of Transaction            Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                   Tran Code           $                $


02/18/2010                     MILLER CANFIELD          RETURN OF FUNDS                                   *              $2,746.96                           $2,746.96
                               PADDOCK AND STONE
                      {9}                               RETURN OF FUNDS                   $1,373.48   1129-000                                               $2,746.96
                      {10}                              RETURN OF FUNDS                   $1,373.48   1129-000                                               $2,746.96
02/26/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.02                          $2,746.98
                               N.A.
03/31/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.07                          $2,747.05
                               N.A.
04/29/2010            (8)      MANCHIK                  ACCOUNT RECEIVABLE                            1121-000             $584.80                           $3,331.85
                               EXCAVATING INC
04/30/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.07                          $3,331.92
                               N.A.
05/28/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.08                          $3,332.00
                               N.A.
06/15/2010            (8)      HOUSTON'S TACK &         ACCOUNT RECEIVABLE P/O                        1121-000           $2,000.00                           $5,332.00
                               FEED LLC                 03/23/10
06/30/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.11                          $5,332.11
                               N.A.
07/30/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.13                          $5,332.24
                               N.A.
08/31/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.14                          $5,332.38
                               N.A.
09/30/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.13                          $5,332.51
                               N.A.
10/25/2010                     Reverses Deposit # 4     ACCOUNT RECEIVABLE P/O                        1121-000            ($500.00)                          $4,832.51
                                                        03/23/10
10/25/2010                     HOUSTON'S TACK &         ACCOUNT RECEIVABLE P/O                        1121-000             $500.00                           $5,332.51
                               FEED LLC                 03/23/10
10/25/2010            (8)      TERRI L HOUSTON          ACCOUNT RECEIVABLE P/O                        1121-000             $500.00                           $5,832.51
                                                        03/23/10
10/29/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.13                          $5,832.64
                               N.A.
11/02/2010            (8)      7 STAR LOGISTICS LLC     ACCOUNT RECEIVABLE P/O                        1121-000             $100.00                           $5,932.64
                                                        10/27/10
11/16/2010            (8)      MCT TRANSPORT INC        ACCOUNT RECEIVABLE P/O                        1121-000             $500.00                           $6,432.64
                                                        11/09/10
11/30/2010            (14)     BANK OF AMERICA,         Interest Rate 0.030                           1270-000                $0.16                          $6,432.80
                               N.A.
12/02/2010            (8)      HOUSTON'S TACK &         ACCOUNT RECEIVABLE P/O                        1121-000             $500.00                           $6,932.80
                               FEED LLC                 03/23/10
12/07/2010            (8)      7 STAR LOGISTICS LLC     ACCOUNT RECEIVABLE P/O                        1121-000             $100.00                           $7,032.80
                                                        10/27/10

                 09-76508-tjt              Doc 83     Filed 03/06/20              Entered 03/06/20 06:50:40$7,032.80
                                                                                                               Page 12 of$0.00
                                                                                                                           29
                                                                                                  SUBTOTALS
                                                                                                                                                 Page No: 9
                                                                       FORM 2                                                                Exhibit B
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           09-76508-TJT                                                      Trustee Name:                           Wendy Turner Lewis
Case Name:                         MACMARTIN, RICHARD WILLIAM                                        Bank Name:                              Bank of America
Primary Taxpayer ID #:             **-***4034                                                        Checking Acct #:                        ******6233
Co-Debtor Taxpayer ID #:                                                                             Account Title:                          Money Market -
                                                                                                                                             Interest Bearing
For Period Beginning:              11/29/2009                                                        Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                 3/5/2020                                                          Separate bond (if applicable):

       1                2                    3                                   4                                      5                6                    7

   Transaction       Check /             Paid to/                   Description of Transaction       Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                 Tran Code           $                $


12/07/2010            (8)      MCT TRANSPORT INC           ACCOUNT RECEIVABLE P/O                    1121-000            $500.00                           $7,532.80
                                                           11/09/10
12/31/2010            (14)     BANK OF AMERICA,            Interest Rate 0.030                       1270-000               $0.19                          $7,532.99
                               N.A.
01/06/2011            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                    1121-000            $100.00                           $7,632.99
                                                           10/27/10
01/31/2011            (14)     BANK OF AMERICA,            Interest Rate 0.030                       1270-000               $0.19                          $7,633.18
                               N.A.
02/04/2011            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                    1121-000            $100.00                           $7,733.18
                                                           10/27/10
02/21/2011                     TERRI L HOUSTON             ACCOUNT RECEIVABLE P/O                    1121-000            $500.00                           $8,233.18
                                                           03/23/10
02/28/2011            (14)     BANK OF AMERICA,            Interest Rate 0.010                       1270-000               $0.06                          $8,233.24
                               N.A.
03/11/2011                     Reverses Deposit # 13       ACCOUNT RECEIVABLE P/O 3/22/10            1121-000           ($500.00)                          $7,733.24
                                                           CHECK WAS RETURNED FOR
                                                           INSUFFICIENT FUNDS
03/14/2011            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                    1121-000            $100.00                           $7,833.24
                                                           10/27/10
03/31/2011            (14)     BANK OF AMERICA,            Interest Rate 0.010                       1270-000               $0.07                          $7,833.31
                               N.A.
04/01/2011            (8)      TERRI L HOUSTON             ACCOUNT RECEIVABLE P/O                    1121-000            $500.00                           $8,333.31
                                                           03/23/10
                                                           REPLACES BOUNCED CHECK
                                                           FROM 2/21/11 DEPOSIT
04/01/2011            (8)      TERRI L HOUSTON             ACCOUNT RECEIVABLE P/O                    1121-000            $500.00                           $8,833.31
                                                           03/23/10
                                                           REPLACES BOUNCED CHECK
                                                           FROM 2/21/11 DEPOSIT
04/05/2011            (8)      MCT TRANSPORT INC           ACCOUNT RECEIVABLE P/O                    1121-000            $500.00                           $9,333.31
                                                           11/09/10
04/12/2011                     Transfer to Acct #          TRANSFER TO WRITE CHECKS                  9999-000                          $6,613.00           $2,720.31
                               XXXXXX6246                  TRANSFER TO CUT CHECK FOR
                                                           DEBTOR'S EXEMPTION
04/29/2011            (14)     BANK OF AMERICA,            Interest Rate 0.010                       1270-000               $0.04                          $2,720.35
                               N.A.
05/03/2011            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                    1121-000            $100.00                           $2,820.35
                                                           10/27/10
05/31/2011            (8)      TERRI L HOUSTON             ACCOUNT RECEIVABLE P/O                    1121-000          $1,000.00                           $3,820.35
                                                           03/23/10
05/31/2011            (14)     BANK OF AMERICA,            Interest Rate 0.010                       1270-000               $0.02                          $3,820.37
                               N.A.


                 09-76508-tjt              Doc 83        Filed 03/06/20              Entered 03/06/20 06:50:40$3,400.57
                                                                                                                  Page 13$6,613.00
                                                                                                                            of 29
                                                                                                  SUBTOTALS
                                                                                                                                                  Page No: 10
                                                                      FORM 2                                                                  Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                        Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                         Bank Name:                               Bank of America
Primary Taxpayer ID #:            **-***4034                                                          Checking Acct #:                        ******6233
Co-Debtor Taxpayer ID #:                                                                              Account Title:                          Money Market -
                                                                                                                                              Interest Bearing
For Period Beginning:              11/29/2009                                                         Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                 3/5/2020                                                           Separate bond (if applicable):

       1                2                    3                                  4                                        5                6                  7

   Transaction       Check /             Paid to/                   Description of Transaction        Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                  Tran Code           $                $


06/09/2011            (8)      MCT TRANSPORT INC          ACCOUNT RECEIVABLE P/O                     1121-000             $500.00                           $4,320.37
                                                          11/09/10
06/09/2011            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $4,420.37
                                                          10/27/10
06/30/2011            (14)     BANK OF AMERICA,           Interest Rate 0.010                        1270-000                $0.03                          $4,420.40
                               N.A.
07/22/2011            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $4,520.40
                                                          10/27/10
07/29/2011            (14)     BANK OF AMERICA,           Interest Rate 0.010                        1270-000                $0.04                          $4,520.44
                               N.A.
08/08/2011            (8)      HOUSTON'S TACK &           ACCOUNT RECEIVABLE P/O                     1121-000             $500.00                           $5,020.44
                               FEED LLC                   03/23/10
08/17/2011            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $5,120.44
                                                          10/27/10
08/17/2011            (8)      MCT TRANSPORT INC          ACCOUNT RECEIVABLE P/O                     1121-000           $1,000.00                           $6,120.44
                                                          11/09/10
08/31/2011            (14)     Bank of America            Interest Rate 0.010                        1270-000                $0.05                          $6,120.49
09/14/2011            (8)      7 Star Logistics LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $6,220.49
                                                          10/27/10
09/14/2011            (8)      MCT Transport Inc          ACCOUNT RECEIVABLE P/O                     1121-000             $500.00                           $6,720.49
                                                          11/09/10
09/30/2011            (14)     Bank of America            Interest Rate 0.010                        1270-000                $0.05                          $6,720.54
10/06/2011            (8)      MCT TRANSPORT INC          ACCOUNT RECEIVABLE P/O                     1121-000             $500.00                           $7,220.54
                                                          11/09/10
10/11/2011            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $7,320.54
                                                          10/27/10
10/31/2011            (14)     Bank of America            Interest Rate 0.010                        1270-000                $0.06                          $7,320.60
10/31/2011                     Bank of America            Bank Service Fee under 11 U.S.C. §         2600-000                                 $9.05         $7,311.55
                                                          330(a)(1)(B), 503(b)(1), and 507(a)(2)
11/04/2011            (8)      TERRI L HOUSTON            ACCOUNT RECEIVABLE P/O                     1121-000           $1,000.00                           $8,311.55
                                                          03/23/10
11/04/2011            (8)      MCT TRANSPORT INC          ACCOUNT RECEIVABLE P/O                     1121-000             $500.00                           $8,811.55
                                                          11/09/10
11/15/2011            (8)      7 STAR LOGISTICS LLC       ACCOUNT RECEIVABLE P/O                     1121-000             $100.00                           $8,911.55
                                                          10/27/10
11/30/2011            (14)     Bank of America            Interest Rate 0.010                        1270-000                $0.07                          $8,911.62
11/30/2011                     Bank of America            Bank Service Fee under 11 U.S.C. §         2600-000                             $10.42            $8,901.20
                                                          330(a)(1)(B), 503(b)(1), and 507(a)(2)
12/21/2011            (8)      TERRI L HOUSTON            ACCOUNT RECEIVABLE P/O                     1121-000             $500.00                           $9,401.20
                                                          03/23/10
12/21/2011            (8)      MCT TRANSPORT INC          ACCOUNT RECEIVABLE P/O                     1121-000             $531.00                           $9,932.20
                                                          11/09/10

                 09-76508-tjt              Doc 83       Filed 03/06/20              Entered 03/06/20 06:50:40$6,131.30
                                                                                                                 Page 14 of 29
                                                                                                                         $19.47
                                                                                                   SUBTOTALS
                                                                                                                                                      Page No: 11
                                                                          FORM 2                                                                  Exhibit B
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                            Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                             Bank Name:                               Bank of America
Primary Taxpayer ID #:            **-***4034                                                              Checking Acct #:                        ******6233
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                          Money Market -
                                                                                                                                                  Interest Bearing
For Period Beginning:              11/29/2009                                                             Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                 3/5/2020                                                               Separate bond (if applicable):

       1                2                    3                                       4                                       5                6                  7

   Transaction       Check /             Paid to/                      Description of Transaction         Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                      Tran Code           $                $


12/21/2011            (8)      7 STAR LOGISTICS LLC          ACCOUNT RECEIVABLE P/O                      1121-000             $100.00                          $10,032.20
                                                             10/27/10
12/30/2011            (14)     Bank of America               Interest Rate 0.010                         1270-000                $0.07                         $10,032.27
12/30/2011                     Bank of America               Bank Service Fee under 11 U.S.C. §          2600-000                             $11.16           $10,021.11
                                                             330(a)(1)(B), 503(b)(1), and 507(a)(2)
01/10/2012            (8)      7 STAR LOGISTICS LLC          ACCOUNT RECEIVABLE P/O                      1121-000             $100.00                          $10,121.11
                                                             10/27/10
01/31/2012            (14)     Bank of America               Interest Rate 0.010                         1270-000                $0.09                         $10,121.20
01/31/2012                     Bank of America               Bank Service Fee under 11 U.S.C. §          2600-000                             $13.22           $10,107.98
                                                             330(a)(1)(B), 503(b)(1), and 507(a)(2)
02/10/2012            (8)      7 STAR LOGISTICS LLC          ACCOUNT RECEIVABLE P/O                      1121-000             $100.00                          $10,207.98
                                                             10/27/10
02/29/2012            (14)     Bank of America               Interest Rate 0.010                         1270-000                $0.08                         $10,208.06
02/29/2012            (8)      TERRI L HOUSTON               ACCOUNT RECEIVABLE P/O                      1121-000           $1,000.00                          $11,208.06
                                                             03/23/10
02/29/2012            (8)      MCT TRANSPORT INC             ACCOUNT RECEIVABLE P/O                      1121-000             $500.00                          $11,708.06
                                                             11/09/10
02/29/2012                     Bank of America               Bank Service Fee under 11 U.S.C. §          2600-000                             $12.08           $11,695.98
                                                             330(a)(1)(B), 503(b)(1), and 507(a)(2)
03/05/2012                     Transfer to Acct # xxxxxx     Transfer of Funds to Cut Checks for         9999-000                           $3,007.20           $8,688.78
                                                             Counsel for Trustee Fees & Expenses
                                                             P/O 3/2/12
03/09/2012            (8)      7 STAR LOGISTICS LLC          ACCOUNT RECEIVABLE P/O                      1121-000             $100.00                           $8,788.78
                                                             10/27/10
03/30/2012            (14)     Bank of America               Interest Rate 0.010                         1270-000                $0.07                          $8,788.85
03/30/2012                     Bank of America               Bank Service Fee under 11 U.S.C. §          2600-000                             $11.00            $8,777.85
                                                             330(a)(1)(B), 503(b)(1), and 507(a)(2)
04/03/2012                     Transfer to Acct # xxxxxx     Transfer of Funds to Cover Bank Service     9999-000                                 $0.86         $8,776.99
                                                             Charge
04/05/2012            (8)      7 STAR LOGISTICS LLC          ACCOUNT RECEIVABLE P/O                      1121-000             $100.00                           $8,876.99
                                                             10/27/10
04/16/2012            (8)      TERRI L HOUSTON               ACCOUNT RECEIVABLE P/O                      1121-000           $1,000.00                           $9,876.99
                                                             03/23/10
04/30/2012            (14)     Bank of America               Interest Rate Posting                       1270-000                $0.08                          $9,877.07
04/30/2012                     Bank of America               Bank Service Fee under 11 U.S.C. §          2600-000                             $11.73            $9,865.34
                                                             330(a)(1)(B), 503(b)(1), and 507(a)(2)
05/11/2012            (8)      7 STAR LOGISTICS LLC          ACCOUNT RECEIVABLE P/O                      1121-000             $100.00                           $9,965.34
                                                             10/27/10
05/31/2012            (14)     Bank of America               Interest Rate 0.010                         1270-000                $0.08                          $9,965.42
05/31/2012                     Bank of America               Bank Service Fee under 11 U.S.C. §          2600-000                             $12.60            $9,952.82
                                                             330(a)(1)(B), 503(b)(1), and 507(a)(2)
06/11/2012            (8)      TERRI L HOUSTON               ACCOUNT RECEIVABLE P/O                      1121-000           $1,000.00                          $10,952.82
                                                             03/23/10
                 09-76508-tjt              Doc 83          Filed 03/06/20                Entered 03/06/20 06:50:40$4,100.47
                                                                                                                      Page 15$3,079.85
                                                                                                                                of 29
                                                                                                       SUBTOTALS
                                                                                                                                                    Page No: 12
                                                                        FORM 2                                                                  Exhibit B
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           09-76508-TJT                                                         Trustee Name:                           Wendy Turner Lewis
Case Name:                         MACMARTIN, RICHARD WILLIAM                                           Bank Name:                              Bank of America
Primary Taxpayer ID #:             **-***4034                                                           Checking Acct #:                        ******6233
Co-Debtor Taxpayer ID #:                                                                                Account Title:                          Money Market -
                                                                                                                                                Interest Bearing
For Period Beginning:              11/29/2009                                                           Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                 3/5/2020                                                             Separate bond (if applicable):

       1                2                    3                                      4                                      5                6                  7

   Transaction       Check /             Paid to/                    Description of Transaction         Uniform          Deposit       Disbursement         Balance
      Date            Ref. #          Received From                                                    Tran Code           $                $


06/11/2012            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                       1121-000            $100.00                          $11,052.82
                                                           10/27/10
06/29/2012            (14)     Bank of America             Interest Rate 0.010                          1270-000               $0.08                         $11,052.90
06/29/2012                     Bank of America             Bank Service Fee under 11 U.S.C. §           2600-000                            $12.55           $11,040.35
                                                           330(a)(1)(B), 503(b)(1), and 507(a)(2)
07/03/2012            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                       1121-000            $100.00                          $11,140.35
                                                           10/27/10
07/16/2012            (8)      RAY D HOUSTON               ACCOUNT RECEIVABLE P/O                       1121-000            $750.00                          $11,890.35
                                                           03/23/10
07/31/2012            (14)     Bank of America             Interest Rate 0.010                          1270-000               $0.10                         $11,890.45
07/31/2012                     Bank of America             Bank Service Fee under 11 U.S.C. §           2600-000                            $14.97           $11,875.48
                                                           330(a)(1)(B), 503(b)(1), and 507(a)(2)
08/13/2012            (8)      MCT TRANSPORT INC           ACCOUNT RECEIVABLE P/O                       1121-000            $500.00                          $12,375.48
                                                           11/09/10
08/21/2012            (8)      RAY D HOUSTON               ACCOUNT RECEIVABLE P/O                       1121-000            $750.00                          $13,125.48
                                                           03/23/10
08/29/2012            (8)      MCT TRANSPORT INC           ACCOUNT RECEIVABLE P/O                       1121-000            $500.00                          $13,625.48
                                                           11/09/10
08/29/2012            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                       1121-000            $100.00                          $13,725.48
                                                           10/27/10
08/31/2012            (14)     Bank of America             Interest Rate 0.010                          1270-000               $0.10                         $13,725.58
08/31/2012                     Bank of America             Bank Service Fee under 11 U.S.C. §           2600-000                            $15.57           $13,710.01
                                                           330(a)(1)(B), 503(b)(1), and 507(a)(2)
09/17/2012            (8)      7 STAR LOGISTICS LLC        ACCOUNT RECEIVABLE P/O                       1121-000            $100.00                          $13,810.01
                                                           10/27/10
09/21/2012            (8)      RAY D HOUSTON               ACCOUNT RECEIVABLE P/O                       1121-000            $750.00                          $14,560.01
                                                           03/23/10
09/27/2012            (8)      MCT TRANSPORT INC           ACCOUNT RECEIVABLE P/O                       1121-000            $500.00                          $15,060.01
                                                           11/09/10
09/28/2012            (14)     Bank of America             Interest Rate 0.010                          1270-000               $0.11                         $15,060.12
09/28/2012                     Bank of America             Bank Service Fee under 11 U.S.C. §           2600-000                            $15.79           $15,044.33
                                                           330(a)(1)(B), 503(b)(1), and 507(a)(2)
10/26/2012            (14)     Bank of America             Final Interest Posting                       1270-000               $0.11                         $15,044.44
10/26/2012                     Bank of America             Bank Service Fee                             2600-000                            $15.39           $15,029.05
10/26/2012                     Transfer to Acct #          Transfer of Funds                            9999-000                         $15,029.05                $0.00
                               xxxxxx4708




                 09-76508-tjt              Doc 83        Filed 03/06/20                 Entered 03/06/20 06:50:40$4,150.50
                                                                                                                     Page 16   of 29
                                                                                                                           $15,103.32
                                                                                                     SUBTOTALS
                                                                                                                                                      Page No: 13
                                                                     FORM 2                                                                       Exhibit B
                                                CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         09-76508-TJT                                                             Trustee Name:                           Wendy Turner Lewis
Case Name:                       MACMARTIN, RICHARD WILLIAM                                               Bank Name:                              Bank of America
Primary Taxpayer ID #:           **-***4034                                                               Checking Acct #:                        ******6233
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                          Money Market -
                                                                                                                                                  Interest Bearing
For Period Beginning:            11/29/2009                                                               Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               3/5/2020                                                                 Separate bond (if applicable):

      1                 2                   3                                  4                                             5                6                  7

  Transaction        Check /            Paid to/                   Description of Transaction             Uniform          Deposit      Disbursement           Balance
     Date             Ref. #         Received From                                                       Tran Code           $               $


                                                              TOTALS:                                                      $24,815.64      $24,815.64                $0.00
                                                                  Less: Bank transfers/CDs                                      $0.00      $24,650.11
                                                              Subtotal                                                     $24,815.64         $165.53
                                                                  Less: Payments to debtors                                     $0.00           $0.00
                                                              Net                                                          $24,815.64         $165.53


 For the period of 11/29/2009 to 3/5/2020                                           For the entire history of the account between 01/01/1900 to 3/5/2020

 Total Compensable Receipts:                          $24,815.64                    Total Compensable Receipts:                                   $24,815.64
 Total Non-Compensable Receipts:                           $0.00                    Total Non-Compensable Receipts:                                    $0.00
 Total Comp/Non Comp Receipts:                        $24,815.64                    Total Comp/Non Comp Receipts:                                 $24,815.64
 Total Internal/Transfer Receipts:                         $0.00                    Total Internal/Transfer Receipts:                                  $0.00


 Total Compensable Disbursements:                        $165.53                    Total Compensable Disbursements:                                 $165.53
 Total Non-Compensable Disbursements:                      $0.00                    Total Non-Compensable Disbursements:                               $0.00
 Total Comp/Non Comp Disbursements:                      $165.53                    Total Comp/Non Comp Disbursements:                               $165.53
 Total Internal/Transfer Disbursements:               $24,650.11                    Total Internal/Transfer Disbursements:                        $24,650.11




                  09-76508-tjt            Doc 83     Filed 03/06/20                Entered 03/06/20 06:50:40                     Page 17 of 29
                                                                                                                                                       Page No: 14
                                                                     FORM 2                                                                        Exhibit B
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                            Trustee Name:                            Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                              Bank Name:                               Bank of America
Primary Taxpayer ID #:            **-***4034                                                              Checking Acct #:                         ******6246
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                           Checking - Non
                                                                                                                                                   Interest
For Period Beginning:              11/29/2009                                                             Blanket bond (per case limit):           $2,000,000.00
For Period Ending:                 3/5/2020                                                               Separate bond (if applicable):

       1                2                    3                                 4                                              5                6                 7

   Transaction       Check /             Paid to/                  Description of Transaction             Uniform          Deposit        Disbursement         Balance
      Date            Ref. #          Received From                                                      Tran Code           $                 $


04/12/2011                     Transfer from Acct #     TRANSFER TO WRITE CHECKS                         9999-000            $6,613.00                           $6,613.00
                               XXXXXX6233               TRANSFER TO CUT CHECK FOR
                                                        DEBTOR'S EXEMPTION
04/12/2011           1001      MACMARTIN,               DEBTOR'S EXEMPTION PER                           8100-002                            $6,613.00               $0.00
                               RICHARD WILLIAM          AMENDMENT FILED 03/16/10;
03/05/2012                     Transfer from Acct #     Transfer of Funds to Cut Checks for              9999-000            $3,007.20                           $3,007.20
                               xxxxxx                   Counsel for Trustee Fees & Expenses
                                                        P/O 3/2/12
03/05/2012           1002      STEINBERG SHAPIRO &      COUNSEL FOR TRUSTEE FEES P/O                     3210-000                            $3,000.00               $7.20
                               CLARK                    3/2/12
03/05/2012           1003      STEINBERG SHAPIRO &      COUNSEL FOR TRUSTEE EXPENSES                     3220-000                                  $7.20             $0.00
                               CLARK                    P/O 3/2/12
03/30/2012                     Bank of America          Bank Service Fee under 11 U.S.C. §               2600-000                                  $0.86             ($0.86)
                                                        330(a)(1)(B), 503(b)(1), and 507(a)(2)
04/03/2012                     Transfer from Acct #     Transfer of Funds to Cover Bank Service          9999-000                 $0.86                              $0.00
                               xxxxxx                   Charge

                                                               TOTALS:                                                       $9,621.06       $9,621.06               $0.00
                                                                   Less: Bank transfers/CDs                                  $9,621.06           $0.00
                                                               Subtotal                                                          $0.00       $9,621.06
                                                                   Less: Payments to debtors                                     $0.00       $6,613.00
                                                               Net                                                               $0.00       $3,008.06


  For the period of 11/29/2009 to 3/5/2020                                          For the entire history of the account between 01/01/1900 to 3/5/2020

  Total Compensable Receipts:                              $0.00                    Total Compensable Receipts:                                        $0.00
  Total Non-Compensable Receipts:                          $0.00                    Total Non-Compensable Receipts:                                    $0.00
  Total Comp/Non Comp Receipts:                            $0.00                    Total Comp/Non Comp Receipts:                                      $0.00
  Total Internal/Transfer Receipts:                    $9,621.06                    Total Internal/Transfer Receipts:                              $9,621.06


  Total Compensable Disbursements:                     $3,008.06                    Total Compensable Disbursements:                               $3,008.06
  Total Non-Compensable Disbursements:                 $6,613.00                    Total Non-Compensable Disbursements:                           $6,613.00
  Total Comp/Non Comp Disbursements:                   $9,621.06                    Total Comp/Non Comp Disbursements:                             $9,621.06
  Total Internal/Transfer Disbursements:                   $0.00                    Total Internal/Transfer Disbursements:                             $0.00




                   09-76508-tjt            Doc 83     Filed 03/06/20               Entered 03/06/20 06:50:40                      Page 18 of 29
                                                                                                                                              Page No: 15
                                                                     FORM 2                                                               Exhibit B
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                     Trustee Name:                          Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                      Bank Name:                              Veritex Community
                                                                                                                                          Bank
Primary Taxpayer ID #:            **-***4034                                                       Checking Acct #:                       ******0801
Co-Debtor Taxpayer ID #:                                                                           Account Title:                         DDA
For Period Beginning:             11/29/2009                                                       Blanket bond (per case limit):         $2,000,000.00
For Period Ending:                3/5/2020                                                         Separate bond (if applicable):

       1                2                      3                               4                                      5               6                 7

   Transaction       Check /             Paid to/                  Description of Transaction      Uniform          Deposit      Disbursement         Balance
      Date            Ref. #          Received From                                               Tran Code           $               $


09/27/2017                     Bank of Texas              Transfer Funds                          9999-000          $14,985.63                         $14,985.63
09/29/2017                     Green Bank                 Bank Service Fee                        2600-000                                $3.90        $14,981.73
10/31/2017                     Green Bank                 Bank Service Fee                        2600-000                            $23.39           $14,958.34
11/02/2017            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $15,708.34
                                                          03/23/10
11/30/2017                     Green Bank                 Bank Service Fee                        2600-000                            $24.33           $15,684.01
12/08/2017            (8)      Ray and Terri Houston      ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $16,434.01
                                                          03/23/10
12/19/2017           5001      INSURANCE PARTNERS         2017 TRUSTEE BOND #3517698              2300-000                                $6.38        $16,427.63
                               AGENCY, INC.
12/29/2017                     Green Bank                 Bank Service Fee                        2600-000                            $26.05           $16,401.58
01/18/2018            (8)      Wendy Turner Lewis,        ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $17,151.58
                               Trustee                    03/23/10
                                                          NOTE: PAYOR WAS RAY & TERRI
                                                          HOUSTON, NOT TRUSTEE WENDY
                                                          TURNER LEWIS
01/31/2018                     Green Bank                 Bank Service Fee                        2600-000                            $26.85           $17,124.73
02/06/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $17,874.73
                               HUBBARD                    03/23/10
                                                          NOTE: PAYOR'S LAST NAME IS
                                                          HOUSTON, NOT HUBBARD
02/28/2018                     Green Bank                 Bank Service Fee                        2600-000                            $25.58           $17,849.15
03/30/2018                     Green Bank                 Bank Service Fee                        2600-000                            $29.73           $17,819.42
04/11/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $18,569.42
                               HOUSTON                    03/23/10
04/18/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $19,319.42
                               HOUSTON                    03/23/10
04/30/2018                     Green Bank                 Bank Service Fee                        2600-000                            $28.11           $19,291.31
05/08/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $20,041.31
                               HOUSTON                    03/23/10
05/31/2018                     Green Bank                 Bank Service Fee                        2600-000                            $32.02           $20,009.29
06/29/2018                     Green Bank                 Bank Service Fee                        2600-000                            $32.28           $19,977.01
07/11/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $20,727.01
                               HOUSTON                    03/23/10
07/31/2018                     Green Bank                 Bank Service Fee                        2600-000                            $31.97           $20,695.04
08/08/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $21,445.04
                               HOUSTON                    03/23/10
08/31/2018                     Green Bank                 Bank Service Fee                        2600-000                            $37.64           $21,407.40
10/16/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $22,157.40
                               HOUSTON                    03/23/10
12/12/2018            (8)      RAY & TERRI                ACCOUNT RECEIVABLE P/O                  1121-000             $750.00                         $22,907.40
                               HOUSTON                    03/23/10
                 09-76508-tjt               Doc 83      Filed 03/06/20             Entered 03/06/20 06:50:40    Page 19$328.23
                                                                                                           $23,235.63
                                                                                                                        of 29
                                                                                                SUBTOTALS
                                                                                                                                                       Page No: 16
                                                                      FORM 2                                                                       Exhibit B
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-76508-TJT                                                             Trustee Name:                           Wendy Turner Lewis
Case Name:                        MACMARTIN, RICHARD WILLIAM                                               Bank Name:                              Veritex Community
                                                                                                                                                   Bank
Primary Taxpayer ID #:            **-***4034                                                               Checking Acct #:                        ******0801
Co-Debtor Taxpayer ID #:                                                                                   Account Title:                          DDA
For Period Beginning:             11/29/2009                                                               Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                3/5/2020                                                                 Separate bond (if applicable):

       1                2                    3                                  4                                              5               6                  7

   Transaction       Check /             Paid to/                   Description of Transaction             Uniform          Deposit       Disbursement          Balance
      Date            Ref. #          Received From                                                       Tran Code           $                $


12/18/2018           5002      INSURANCE PARTNERS       2018 TRUSTEE BOND #3517698                        2300-000                                 $8.93         $22,898.47
                               AGENCY, INC.
01/08/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $23,648.47
                               HOUSTON                  03/23/10
02/19/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $24,398.47
                               HOUSTON                  03/23/10
03/26/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $25,148.47
                               HOUSTON                  03/23/10
05/10/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $25,898.47
                               HOUSTON                  03/23/10
07/24/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $26,648.47
                               HOUSTON                  03/23/10
09/04/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $27,398.47
                               HOUSTON                  03/23/10
10/01/2019            (8)      RAY & TERRI              ACCOUNT RECEIVABLE P/O                            1121-000             $750.00                           $28,148.47
                               HOUSTON                  03/23/10
11/22/2019            (8)      RAY & TERRI              MONTHLY PAYMENT - ACCOUNTS                        1121-000            $5,500.00                          $33,648.47
                               HOUSTON                  RECEIVABLE P/O 03/23/10 AND
                                                        ORDER TO COMPROMISE P/O
                                                        12/11/19
                                                        FINAL PAYMENT
12/05/2019           5003      INSURANCE PARTNERS       2020 TRUSTEE BOND/INV# 377117                     2300-003                             $34.24            $33,614.23
                                                        CHECK VOIDED. LOST IN MAIL.
01/20/2020           5003      STOP PAYMENT:            2020 TRUSTEE BOND/INV# 377117                     2300-004                             ($34.24)          $33,648.47
                               INSURANCE PARTNERS
01/20/2020           5004      INSURANCE PARTNERS       2020 TRUSTEE BOND/INV# 377117                     2300-000                             $34.24            $33,614.23

                                                               TOTALS:                                                      $33,985.63        $371.40            $33,614.23
                                                                   Less: Bank transfers/CDs                                 $14,985.63          $0.00
                                                               Subtotal                                                     $19,000.00        $371.40
                                                                   Less: Payments to debtors                                     $0.00          $0.00
                                                               Net                                                          $19,000.00        $371.40


  For the period of 11/29/2009 to 3/5/2020                                           For the entire history of the account between 09/27/2017 to 3/5/2020

  Total Compensable Receipts:                          $19,000.00                    Total Compensable Receipts:                                   $19,000.00
  Total Non-Compensable Receipts:                           $0.00                    Total Non-Compensable Receipts:                                    $0.00
  Total Comp/Non Comp Receipts:                        $19,000.00                    Total Comp/Non Comp Receipts:                                 $19,000.00
  Total Internal/Transfer Receipts:                    $14,985.63                    Total Internal/Transfer Receipts:                             $14,985.63


  Total Compensable Disbursements:                       $371.40                     Total Compensable Disbursements:                                $371.40
  Total Non-Compensable Disbursements:                     $0.00                     Total Non-Compensable Disbursements:                              $0.00
  Total Comp/Non Comp Disbursements:                     $371.40                     Total Comp/Non Comp Disbursements:                              $371.40
  Total Internal/Transfer Disbursements:                   $0.00                     Total Internal/Transfer Disbursements:                            $0.00


                   09-76508-tjt            Doc 83     Filed 03/06/20                Entered 03/06/20 06:50:40                      Page 20 of 29
                                                                                                                                                       Page No: 17
                                                                     FORM 2                                                                        Exhibit B
                                                CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                        09-76508-TJT                                                              Trustee Name:                            Wendy Turner Lewis
Case Name:                      MACMARTIN, RICHARD WILLIAM                                                Bank Name:                               Veritex Community
                                                                                                                                                   Bank
Primary Taxpayer ID #:           **-***4034                                                               Checking Acct #:                         ******0801
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                           DDA
For Period Beginning:            11/29/2009                                                               Blanket bond (per case limit):           $2,000,000.00
For Period Ending:               3/5/2020                                                                 Separate bond (if applicable):

      1                 2                   3                                  4                                             5                 6                  7

  Transaction        Check /            Paid to/                   Description of Transaction             Uniform          Deposit     Disbursement             Balance
     Date             Ref. #         Received From                                                       Tran Code           $              $




                                                                                                                                                NET              ACCOUNT
                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS              DISBURSE             BALANCES

                                                                                                                        $77,907.71         $44,293.48            $33,614.23




 For the period of 11/29/2009 to 3/5/2020                                           For the entire history of the case between 11/29/2009 to 3/5/2020

 Total Compensable Receipts:                          $77,907.71                    Total Compensable Receipts:                                    $77,907.71
 Total Non-Compensable Receipts:                           $0.00                    Total Non-Compensable Receipts:                                     $0.00
 Total Comp/Non Comp Receipts:                        $77,907.71                    Total Comp/Non Comp Receipts:                                  $77,907.71
 Total Internal/Transfer Receipts:                    $55,456.33                    Total Internal/Transfer Receipts:                              $55,456.33


 Total Compensable Disbursements:                     $37,680.48                    Total Compensable Disbursements:                               $37,680.48
 Total Non-Compensable Disbursements:                  $6,613.00                    Total Non-Compensable Disbursements:                            $6,613.00
 Total Comp/Non Comp Disbursements:                   $44,293.48                    Total Comp/Non Comp Disbursements:                             $44,293.48
 Total Internal/Transfer Disbursements:               $55,456.33                    Total Internal/Transfer Disbursements:                         $55,456.33




                                                                                                     /s/ WENDY TURNER LEWIS
                                                                                                     WENDY TURNER LEWIS
                                                                                                     Chapter 7 Bankruptcy Trustee
                                                                                                     444 West Willis, Suite 101
                                                                                                     Detroit, Michigan 48201
                                                                                                     313.832.5555
                                                                                                     wtlewis@ameritech.net




                  09-76508-tjt            Doc 83     Filed 03/06/20                Entered 03/06/20 06:50:40                     Page 21 of 29
                                                                CLAIM ANALYSIS REPORT                                                    Page No: 1
                                                                                                                                     Exhibit C

Case No.             09-76508-TJT                                                                                       Trustee Name: Wendy Turner Lewis
Case Name:           MACMARTIN, RICHARD WILLIAM                                                                                                Date: 3/5/2020
Claims Bar Date:     05/19/2010

 Claim         Creditor Name            Claim        Claim      Uniform    Amount        Amount           Interest         Tax                   Net
  No.:                                  Class        Status      Tran      Allowed        Paid                                               Remaining
                                                                 Code                                                                         Balance

        WENDY TURNER       Trustee                  Allowed     2200-000        $75.00            $0.00         $0.00            $0.00                  $75.00
        LEWIS              Expenses
         444 WEST WILLIS
         STREET, SUITE 101
         DETROIT MI 48201
Claim Notes: TRUSTEE EXPENSES;
          WENDY TURNER              Trustee         Allowed     2100-000     $6,814.74     $4,426.53            $0.00            $0.00                $2,388.21
          LEWIS                     Compensatio
                                    n
          444 West Willis, Suite
          101
          Detroit MI 48201
Claim Notes:     TRUSTEE FEES;
                 First Fee App - $4,426.53 P/O 09/02/16;
          STEINBERG SHAPIRO           3210-Attorn     Allowed   3210-000     $7,639.00     $4,729.00            $0.00            $0.00                $2,910.00
          & CLARK                     ey for
                                      trustee
                                      fees-after
                                      admins*
           25925 TELEGRAPH
           ROAD
           SUITE 203
           SOUTHFIELD, MI
           48033
Claim Notes:     ATTORNEY FOR TRUSTEE FEES;
                 First Fee App - $3,000.00 P/O 03/02/12;
                 Second Fee App - $1,729.00 P/O 02/13/13;
                 Third Fee App - $2,910.00;
          STEINBERG SHAPIRO           3220-Attorn     Allowed   3220-000        $56.58           $22.30         $0.00            $0.00                  $34.28
          & CLARK                     ey for
                                      trustee
                                      exp-after
                                      admins are
                                      paid
           25925 TELEGRAPH
           ROAD
           SUITE 203
           SOUTHFIELD, MI
           48033
Claim Notes:      ATTORNEY FOR TRUSTEE EXPENSES;
                  First Fee App - $7.20 P/O 03/02/12;
                  Second Fee App - $15.10 P/O 02/13/13;
                  Third Fee App - $34.28
      1   PETROLEUM                    General        Allowed   7100-000     $3,318.36            $0.00         $0.00            $0.00                $3,318.36
          TRANSPORT                    Unsecured
                                       726(a)(2)
           675 E. Big Beaver Ste
           103
           Troy MI 48083
Claim Notes:       ALLOWED;
                   NO FUNDS TO PAY CLAIM;
                    09-76508-tjt        Doc 83         Filed 03/06/20      Entered 03/06/20 06:50:40                 Page 22 of 29
                                                          CLAIM ANALYSIS REPORT                                                   Page No: 2
                                                                                                                              Exhibit C

Case No.             09-76508-TJT                                                                                Trustee Name: Wendy Turner Lewis
Case Name:           MACMARTIN, RICHARD WILLIAM                                                                                         Date: 3/5/2020
Claims Bar Date:     05/19/2010

 Claim         Creditor Name          Claim      Claim    Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                Class      Status    Tran      Allowed        Paid                                              Remaining
                                                           Code                                                                        Balance

      2   TANK TRUCK              General       Allowed   7100-000     $6,693.60           $0.00         $0.00            $0.00                $6,693.60
          SERVICE & SALES INC.    Unsecured
                                  726(a)(2)
          25150 Dequidre Rd.
          Warren MI 48091
Claim Notes:     ALLOWED;
                 NO FUNDS TO PAY CLAIM;
      3   FOSTER BLUE WATER General             Allowed   7100-000    $11,157.72           $0.00         $0.00            $0.00            $11,157.72
          OIL, LLC              Unsecured
                                726(a)(2)
           36065 Water Street
           P.O. Box 430
           Richmond MI 48062
Claim Notes:    ALLOWED;
                NO FUNDS TO PAY CLAIM;
      4   DANIEL M. BRIDGES      General        Allowed   7100-000     $5,450.00           $0.00         $0.00            $0.00                $5,450.00
                                 Unsecured
                                 726(a)(2)
          2055 Orchard Lake Road
          Keego Harbor MI 48320
Claim Notes:      ALLOWED;
                  NO FUNDS TO PAY CLAIM;
      5   MARATHON               Consensual     Amended   4210-000   $472,334.35           $0.00         $0.00            $0.00           $472,334.35
          PETROLEUM              Lien
          COMPANY LLC
           539 South Main Street
           Findlay OH 45840
Claim Notes:      ALLOWED;
                  NO FUNDS TO PAY CLAIM;
                  2nd LIEN POSITION;
    5A    MARATHON                 General      Allowed   7100-000     $1,792.13           $0.00         $0.00            $0.00                $1,792.13
          PETROLEUM                Unsecured
          COMPANY LLC              726(a)(2)
           539 South Main Street
           Findlay OH 45840
Claim Notes:       ALLOWED;
                   NO FUNDS TO PAY CLAIM;
      6   INTERNAL REVENUE        Income        Amended   2810-000    $25,354.04    $25,354.04           $0.00            $0.00                   $0.00
          SERVICE                 Taxes -
                                  Internal
                                  Revenue Ser
         Central Insolvency Unit
         Operations
         P.O. Box 21126
         Philadelphia PA 19114
Claim Notes: CHAPTER 7 ADMIN. EXPENSE P/O 08/29/16




                    09-76508-tjt       Doc 83     Filed 03/06/20     Entered 03/06/20 06:50:40                Page 23 of 29
                                                             CLAIM ANALYSIS REPORT                                                   Page No: 3
                                                                                                                                 Exhibit C

Case No.            09-76508-TJT                                                                                    Trustee Name: Wendy Turner Lewis
Case Name:          MACMARTIN, RICHARD WILLIAM                                                                                             Date: 3/5/2020
Claims Bar Date:    05/19/2010

 Claim         Creditor Name            Claim       Claim    Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                  Class       Status    Tran      Allowed        Paid                                              Remaining
                                                              Code                                                                        Balance

    6A    INTERNAL REVENUE          Internal       Amended   4300-000    $86,000.00           $0.00         $0.00            $0.00            $86,000.00
          SERVICE                   Revenue
                                    Service Tax
                                    Liens (pays
                                    before other
                                    secured
                                    claims)
          Central Insolvency Unit
          Operations
          P.O. Box 21126
          Philadelphia PA 19114
Claim Notes:      ALLOWED;
                  1st LIEN POSITION;
    6B    INTERNAL REVENUE         Claims of       Amended   5800-000     $2,216.94           $0.00         $0.00            $0.00                $2,216.94
          SERVICE                  Government
                                   al Units -
                                   507(
           Central Insolvency Unit
           Operations
           P.O. Box 21126
           Philadelphia PA 19114
Claim Notes:      ALLOWED;
                  NO FUNDS TO PAY CLAIM;
    6C    INTERNAL REVENUE         General         Allowed   7100-000   $153,750.22           $0.00         $0.00            $0.00           $153,750.22
          SERVICE                  Unsecured
                                   726(a)(2)
           Central Insolvency Unit
           Operations
           P.O. Box 21126
           Philadelphia PA 19114
Claim Notes:    ALLOWED;
                NO FUNDS TO PAY CLAIM;
      7   MICHIGAN             Other State         Allowed   2820-000       $219.43       $219.43           $0.00            $0.00                   $0.00
          DEPARTMENT OF        or Local
          TREASURY             Taxes
                               (post-pe
          Bankruptcy Unit
          PO Box 30168
          Lansing MI 48909
Claim Notes:   ALLOWED AS CHAPTER 7 ADMIN EXPENSES P/O 08/29/16;
               PAID IN FULL;
      8   MICHIGAN           Claims of  Withdrawn 5800-000                    $0.00           $0.00         $0.00            $0.00                   $0.00
          DEPARTMENT OF             Government
          TREASURY                  al Units -
                                    507(
         Bankruptcy Unit
         PO Box 30168
         Lansing MI 48909
Claim Notes: CLAIM WITHDRAWN 08/19/11



                   09-76508-tjt         Doc 83       Filed 03/06/20     Entered 03/06/20 06:50:40                Page 24 of 29
                                                         CLAIM ANALYSIS REPORT                                                   Page No: 4
                                                                                                                             Exhibit C

Case No.             09-76508-TJT                                                                               Trustee Name: Wendy Turner Lewis
Case Name:           MACMARTIN, RICHARD WILLIAM                                                                                        Date: 3/5/2020
Claims Bar Date:     05/19/2010

 Claim         Creditor Name         Claim      Claim    Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                               Class      Status    Tran      Allowed        Paid                                              Remaining
                                                          Code                                                                        Balance

      9   MICHIGAN                General      Allowed   7100-000       $306.25           $0.00         $0.00            $0.00                 $306.25
          DEPARTMENT OF           Unsecured
          TREASURY                726(a)(2)
          Bankruptcy Unit
          PO Box 30168
          Lansing MI 48909
Claim Notes:    ALLOWED;
                NO FUNDS TO PAY CLAIM;
     10   HENRY FORD           General         Allowed   7100-000       $530.00           $0.00         $0.00            $0.00                 $530.00
          MACOMB C/O MMCC      Unsecured
          XXX2163              726(a)(2)
          6324 TAYLOR DR.
          FLINT MI 48507
Claim Notes:    ALLOWED;
                NO FUNDS TO PAY CLAIM;
     11   HARMON OIL            General        Allowed   7100-000    $20,413.02           $0.00         $0.00            $0.00            $20,413.02
          COMPANY               Unsecured
                                726(a)(2)
          6696 Beech Street
          P.O. Box 703
          North Branch MI 48461
Claim Notes:       ALLOWED;
                   NO FUNDS TO PAY CLAIM;

                                                                    $804,121.38    $34,751.30           $0.00         $0.00              $769,370.08




                    09-76508-tjt      Doc 83     Filed 03/06/20     Entered 03/06/20 06:50:40                Page 25 of 29
                                                               CLAIM ANALYSIS REPORT                                     Page No: 5
                                                                                                                       Exhibit C

Case No.             09-76508-TJT                                                                           Trustee Name: Wendy Turner Lewis
Case Name:           MACMARTIN, RICHARD WILLIAM                                                                                Date: 3/5/2020
Claims Bar Date:     05/19/2010


        CLAIM CLASS SUMMARY TOTALS

                        Claim Class                  Claim     Amount          Amount        Interest       Tax              Net
                                                   Amount      Allowed          Paid                                      Remaining
                                                                                                                           Balance


         3210-Attorney for trustee fees-after     $7,639.00      $7,639.00      $4,729.00        $0.00       $0.00           $2,910.00
         admins*

         3220-Attorney for trustee exp-after          $56.58       $56.58         $22.30         $0.00       $0.00              $34.28
         admins are paid

         Claims of Governmental Units -           $2,509.67      $2,216.94          $0.00        $0.00       $0.00           $2,216.94
         507(

         Consensual Lien                        $472,334.35    $472,334.35          $0.00        $0.00       $0.00         $472,334.35

         General Unsecured 726(a)(2)            $203,411.30    $203,411.30          $0.00        $0.00       $0.00         $203,411.30

         Income Taxes - Internal Revenue Ser     $25,354.04     $25,354.04     $25,354.04        $0.00       $0.00                 $0.00

         Internal Revenue Service Tax Liens      $86,000.00     $86,000.00          $0.00        $0.00       $0.00          $86,000.00
         (pays before other secured claims)

         Other State or Local Taxes (post-pe         $219.43      $219.43        $219.43         $0.00       $0.00                 $0.00

         Trustee Compensation                     $6,814.74      $6,814.74      $4,426.53        $0.00       $0.00           $2,388.21

         Trustee Expenses                             $75.00       $75.00           $0.00        $0.00       $0.00              $75.00




                   09-76508-tjt             Doc 83      Filed 03/06/20       Entered 03/06/20 06:50:40   Page 26 of 29
                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           09-76508-TJT
Case Name:          RICHARD WILLIAM MACMARTIN
Trustee Name:       Wendy Turner Lewis

                                                                Balance on hand:                    $33,614.23


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim             Proposed
                                                                Amount of      Payments to             Amount
                                                                   Claim             Date
           5 Marathon Petroleum             $472,334.35       $472,334.35              $0.00                 $0.00
             Company LLC
         6A Internal Revenue                 $86,000.00         $86,000.00             $0.00         $28,206.74
            Service


                                           Total to be paid to secured creditors:                   $28,206.74
                                                            Remaining balance:                       $5,407.49

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim             Proposed
                                                                Requested      Payments to            Payment
                                                                                     Date
Wendy Turner Lewis, Trustee Fees                                 $6,814.74          $4,426.53         $2,388.21
WENDY TURNER LEWIS, Trustee Expenses                                $75.00             $0.00                $75.00
STEINBERG SHAPIRO & CLARK, Attorney for                          $7,639.00          $4,729.00         $2,910.00
Trustee Fees
STEINBERG SHAPIRO & CLARK, Attorney for                             $56.58            $22.30                $34.28
Trustee Expenses


                          Total to be paid for chapter 7 administrative expenses:                    $5,407.49
                                                             Remaining balance:                          $0.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                           $0.00
                                                             Remaining balance:                             $0.00



UST Form 101-7-TFR (5/1/2011)
  09-76508-tjt        Doc 83      Filed 03/06/20      Entered 03/06/20 06:50:40           Page 27 of 29
         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are:

Claim No. Claimant                                             Allowed Amt.           Interim       Proposed
                                                                    of Claim       Payments to      Payment
                                                                                         Date
         6B Internal Revenue Service                                $2,216.94            $0.00           $0.00


                                                 Total to be paid to priority claims:                  $0.00
                                                                Remaining balance:                     $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $203,411.30 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim       Proposed
                                                                    of Claim       Payments to       Amount
                                                                                         Date
           1 Petroleum Transport                                    $3,318.36            $0.00           $0.00
           2 Tank Truck Service & Sales Inc.                        $6,693.60            $0.00           $0.00
           3 Foster Blue Water Oil, LLC                           $11,157.72             $0.00           $0.00
           4 Daniel M. Bridges                                      $5,450.00            $0.00           $0.00
         5A Marathon Petroleum Company LLC                          $1,792.13            $0.00           $0.00
         6C Internal Revenue Service                             $153,750.22             $0.00           $0.00
           9 Michigan Department of Treasury                          $306.25            $0.00           $0.00
          10 HENRY FORD MACOMB C/O                                    $530.00            $0.00           $0.00
             MMCC xxx2163
          11 Harmon Oil Company                                   $20,413.02             $0.00           $0.00


                                Total to be paid to timely general unsecured claims:                   $0.00
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).


UST Form 101-7-TFR (5/1/2011)
  09-76508-tjt        Doc 83         Filed 03/06/20       Entered 03/06/20 06:50:40        Page 28 of 29
         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                              Remaining balance:                    $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                        Total to be paid for subordinated claims:                   $0.00
                                                              Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
  09-76508-tjt        Doc 83      Filed 03/06/20       Entered 03/06/20 06:50:40      Page 29 of 29
